Stephens, J.
1. The clerk of the superior court of Floyd county is ex-officio clerk of the city court of Floyd county. Ga. L. 1882-3, p. 535, section 5.
2. Whether or not there is any provision of law for a deputy clerk of the city court of Floyd county or for the deputy clerk of the superior court of Floyd county to act as ex-officio deputy clerk of the city court of Floyd county, an execution issuing out of the city court of Floyd county which is not signed or executed hy the clerk of the superior court of Floyd county who is ex-officio clerk of the city court of Floyd county, but is executed by a deputy clerk of the superior court of Floyd county who signs such execution as “S. L. Graham, by Tom Clemmons, Deputy Clerk City Court Floyd County, Georgia, Clerk,” is not a good and valid execution, and is not legally issued, since it nowhere appears that such deputy had authority to sign the name of the clerk to the execution or that the name of the clerk was signed thereto under the clerk’s immediate direction and control. MacKenzie v. Jackson, 82 Ga. 80 (8 S. E. 77); Biggers v. Winkles, 124 Ga. 990 (53 S. E. 397).
3. The levy should have been dismissed.

Judgment reversed.


Jenkins, P. J., and Smith, J., concur.